The opinion of the court was delivered, November 2d 1863, by
Thompson, J.
All accounts filed by executors or administrators in the Orphans’ Court in form final, are treated as such: Rhoads’s Appeal, 3 Wright 186. But there is nothing to prevent a call on such representatives to file supplementary accounts, where goods, chattels, or moneys have come to their hands and possession afterwards, belonging to the decedent’s estate. A bill of review never was sufficient for such a case.
*135We are therefore of opinion that the Orphans’ Court proceeded according to law in citing the appellant to file his account of the debt due the estate of Jesse Doughty, deceased, by Walker, for which he recovered judgment nearly four years after the settlement of his first account in the Orphans’ Court. His affidavit of claim preparatory to bringing suit was made about a year before suit brought. There was no pretence of denial of the official character in which these proceedings were had, or that the accountant had ever been discharged as administrator. It was right, therefore, to call on him to settle an account for these assets.
We have also carefully examined the auditor’s report, upon the exception to the claim of the accountant, for a credit of the amount of the claim against Walker, on the ground that he was insolvent and the debt desperate. The auditor was of opinion that the debt was lost by the negligence of the accountant, and charged him with it. We discover no error in this. It would seem from the testimony that Walker was solvent from the death of decedent until within five or six months of the time judgment was obtained. It might therefore have been collected years before suit was finally brought. The accountant was not justifiable in postponing the collection by anything Mrs. Doughty said or did in the premises. But supposing she might have made such an agreement to give Walker time as would estop her from calling on the administrator to account for it, it being lost by insolvency in the mean time, it is enough that she did not give him any fixed period of time. So that the administrator might have proceeded to enforce payment of the debt the next hour after what occurred between Mrs. Doughty and the agent of Walker. For these reasons the decree is affirmed at the costs of the appellant.